This case is before us on a certified question from the Court of Civil Appeals at Dallas. The case was tried in the district court on an agreed statement of facts. Counsel for appellant and for appellee have both agreed that this suit involves the construction of Section 12 of Article 8306, R.C.S., known as the Workmen's Compensation Law. The essential facts are stated in the certificate of the Court of Civil Appeals, and in substance are as follows:
(1) That on January 4, 1944, Tyra Ellison Holmes was employed as a welder at a wage of $125.00 a week by E.B. Snead, who was a subscriber to the Workmen's Compensation Insurance Law of Texas and carried his compensation insurance with the Texas Employers' Insurance Association; and that this insurance was in full force and effect on January 4, 1944, and covered Holmes as well as other employees of Snead on that date.
(2) That on January 4, 1944, while working in the course of his employment in Dallas County, Texas, an acetylene cutting torch, which Holmes was using to cut a small container attached to a 500 gallon tank, ignited oil in the tank, which severely burned Holmes' right leg, leaving a scar over an area of six *Page 160 
inches long and five or six inches wide. The burn was of the third degree. It caused Holmes to be hospitalized eleven days, and has left him with scar tissue in the burned area and he feels a dull pain in his right leg when he stands on same and uses it a full day. That on March 1, 1944, Holmes went back to work as a welder for Snead at $125.00 per week, and he has continued in that employment at the above wages six to seven days a week and working eight to fourteen hours each day.
(3) That Holmes was paid two weeks' compensation at the rate of $20.00 per week.
(4) That Holmes sustained a specific injury to his right leg, which resulted in his total incapacity to work for eight weeks, followed by a permanent 35 per cent partial loss of the use of his right leg. It is agreed that the compensation period is the 200 week period provided in Section 12 of Article 8306 for the partial loss of use of a leg, and that Holmes' average weekly wage on the date that he sustained his injury was $95.24.
(5) That the question involved is one of law, namely, the correct method of calculating the amount of compensation due weekly for permanent, partial loss of use of a specific member, which involves the construction of Section 12 of Article 8306.
(6) That the district court, sitting without a jury, found that Holmes was "entitled to recover eight weeks' compensation at the rate of $20.00 per week for total loss of use of his right leg and 192 weeks of compensation at the rate of $20.00 per week for 35 per cent permanent partial loss of use of his right leg, totaling $4,000.00, less $40.00 for two weekly compensation payments heretofore made, leaving a balance of compensation accrued and to accrue of $3,980.00."
The judgment of the trial court ordered that Holmes recover from Texas Employers' Insurance Association the sum of $3,936.37, with six per cent interest per annum thereon from the date of such judgment.
We quote as follows from the certificate of the Court of Civil Appeals:
"Texas Employers Insurance Association has appealed to this court, contending that the District Court erred in its method of calculating the weekly compensation payments for permanent *Page 161 
partial loss of use of a specific member; and here refer particularly to the latter part of Section 12, reading: `The compensation paid therefor shall be sixty per cent of the average weekly wages of the employes but not to exceed $20.00 per week, multiplied by the percentage of incapacity caused by the injury for such period not exceeding three hundred weeks as the board may determine.'
"The District Court's calculation is in conflict with the decisions of the Courts of Civil Appeals in the following cases: Western Indemnity Company v. Milam, 230 S.W. 825 (writ refused); Millers' Indemnity Underwriters v. Cahal, 257 S.W. 957; Glenn v. Industrial Accident Board, 184 S.W.2d 302 (reversed on other grounds by Supreme Court, 195 S.W.2d 805); Zurich General Accident  Liability Insurance Company, Ltd. v. Thomas,  187 S.W.2d 689. The District Court's holding is also contrary to the first opinion delivered by the Supreme Court in Industrial Accident Board v. Glenn, No. A-439 on the docket of the Supreme Court, delivered April 19, 1945. However, it is in accord with the second opinion in Industrial Accident Board v. Glenn, (184 S.W.2d 302) delivered July 19, 1945, and with the decisions of the Courts of Civil Appeals in the following cases: Maryland Casualty Company v. Ferguson, 252 S.W.2d 854 (writ refused), Dohman v. Texas Employers' Insurance Association, 285 S.W. 848."
Because of the conflict of decisions by the Courts of Civil Appeals, and because of the final opinion in the case of Industrial Accident Board v. Glenn, 144 Tex. 378,190 S.W.2d 805, delivered November 14, 1945, which withdrew both former opinions and left the question undecided, the Court of Civil Appeals certified the following question:
"Was the District Court correct in calculating the weekly compensation to be paid to the employee, Tyra Ellison Holmes, for permanent 35% partial loss of use of his right leg to be $20.00 per week instead of 35% of $20.00 or $7.00 per week?"
The certificate points out clearly the conflicting constructions placed upon the Workmen's Compensation Law by the Courts of Civil Appeals as well as by this Court. Unquestionably the law is not free of ambiguity, or there would not have been so many conflicting constructions of certain provisions of the law. Both constructions cannot be correct and both cannot stand. The question presented requires this Court to decide which construction is correct and must be followed in the future. Therefore the provisions *Page 162 
embraced in the law must be re-examined, in order to ascertain the purpose of the law, the intention of the Legislature expressed therein, and to decide the correct construction to be given the law.
The Workmen's Compensation Law was enacted in 1917 to remedy certain conditions that had long existed between employees and employers. Both employees and employers were dissatisfied with the old system of litigation concerning suits brought for injuries, such litigation being expensive and ofttimes resulting in vexatious delays. The Workmen's Compensation Law was enacted mainly to do away with certain inflexible rules relating to the issue of negligence, accident, assumed risk, contributory negligence, and other like issues, in cases of injury or death resulting from accident to an employee in the course of his employment, and more equitably to distribute the economic burdens in such cases. It was intended by the enactment of this law to effect prompt and inexpensive settlements and to make the amount recoverable free of any uncertainty, and also that the compensation allowed to an employee for injuries would be awarded upon broader and more humane rules. The law has become a part of the industrial and economic structure created by modern conditions and development in practically all the leading nations of the world. 71 C.J., p. 250, sec. 16.
The Workmen's Compensation Law comprehensively describes the amount of damages and compensation to be allowed an employee for certain personal injuries sustained in the course of his employment. The law also created an Industrial Accident Board, and provided that "All questions arising under this law, if notsettled by agreement of the parties interested therein and withinthe provisions of this law, shall, except as otherwise provided,be determined by the Board." (Emphasis ours.) Section 5 of Article 8307. In order to carry out the purposes of the law, the Texas Employers' Insurance Association was created. Article 8308.
Section 12 of Article 8306 is a very important section of the Workmen's Compensation Law, and is the section specifically involved here. The first paragraph of said section reads as follows:
"Sec. 12. For the injuries enumerated in the following schedule the employee shall receive in lieu of all other compensation except medical aid, hospital services and medicines as elsewhere herein provided, a weekly compensation equal to sixty per cent *Page 163 of the average weekly wages of such employee, but not less than$7.00 per week nor exceeding $20.00 per week, for the respectiveperiods stated herein, to-wit: * * *" (Emphasis ours.) After this paragraph some nineteen specific parts of the body for which compensation is provided are listed, and then follows this paragraph:
"In the foregoing enumerated cases of permanent, partialincapacity, it shall be considered that the permanent loss of theuse of a member shall be equivalent to and draw the samecompensation as the loss of that member." (Emphasis ours.) Between the two paragraphs quoted above there is included the compensation schedule for the loss of a leg. After the latter paragraph quoted above there are seven paragraphs which are not quoted, and then an eighth paragraph, which reads as follows:
"In all other cases of partial incapacity, including any disfigurement which will impair the future usefulness or occupational opportunities of the injured employee, compensation shall be determined according to the percentage of incapacity, taking into account among other things any previous incapacity, the nature of the physical injury or disfigurement, the occupation of the injured employee, and the age at the time of injury. The compensation paid therefor shall be sixty per cent ofthe average weekly wages of the employees but not to exceed$20.00 per week, multiplied by the percentage of incapacitycaused by the injury for such period not exceeding three hundredweeks as the board may determine. Whenever the weekly payments under this paragraph would be less than $3.00 per week, the period may be shortened, and the payments correspondingly increased by the board. [Acts 1923, p. 386.]" (Emphasis ours.)
The trial court found that the amount of compensation due Holmes, resulting from his injury, totaled the sum of $4,000.00, less certain weekly payments theretofore made, leaving a balance of compensation accrued and to accrue of $3,980.00, and entered judgment for Holmes in the sum of $3,936.37. Appellant contends that the trial court erred in its calculation as to the amount that Holmes was entitled to recover, and that the sum due him for his injuries is the sum of $1,400.00.
Appellant also contends that:
"The compensation payable to appellee must be calculated according to the following formula as stated in the concluding part of Section 12 of Article 8306: *Page 164 
"`The compensation paid therefor shall be sixty per cent of the average weekly wages of the employee but not to exceed $20.00 perweek, multiplied by the percentage of incapacity caused by the injury for such period not exceeding three hundred weeks as the board may determine.'"
Appellant further contends:
"The statute requires the following:
"1. That the `average weekly wages of the employee' be ascertained.
"2. That this figure be multiplied by sixty per cent.
"3. That if the result is higher than $20.00, then that it be reduced to $20.00.
"4. That the result thus arrived at be multiplied by `the percentage of incapacity.'
"5. That this final result be paid for such period not exceeding three hundred weeks, `as the Board may determine.'"
Appellee, on the other hand, contends that the calculation made by the trial court is correct.
The courts have generally held that Workmen's Compensation Acts must be given a liberal construction, in order to effectuate their purposes. See 71 C.J., pp. 345-348, sec. 65, and the authorities cited in the footnotes, and 28 R.C.L., p. 755, sec. 50.
1 This Court has uniformly held that our Workmen's Compensation Law is a remedial statute, which should be liberally construed, with a view to accomplish its purposes and to promote justice. Huffman v. Southern Underwriters, 133 Tex. 354, 128 S.W.2d 4; Cassell v. United States Fidelity  Guaranty Co., 115 Tex. 371,283 S.W. 127, 46 A.L.R. 1137; 4 Texas Law Review 537; Lumbermen's Reciprocal Ass'n v. Behnken, 112 Tex. 103, 246 S.W. 72, 28 A.L.R. 1402; Federal Surety Co. v. Ragle (Tex. Com. App.),40 S.W.2d 63; see 45 Tex. Jur., p. 363, sec. 7.
Furthermore, the rule is now generally accepted that compensation laws are to be construed liberally for the protection of employee. 71 C.J., p. 351, sec. 66 B; Id., p. 793, sec. 517. In construing our Workmen's Compensation Law, the courts of this State have uniformly announced the foregoing rule. United *Page 165 
States Casualty Co. v. Hardie (Tex. Com. App.), 299 S.W. 871; Lumbermen's Reciprocal Ass'n v. Behken, supra; McClure v. Georgia Casualty Co. (Tex. Com. App.), 251 S.W. 800; Huffman v. Southern Underwriters, supra; Texas Employers' Ins. Ass'n v. Volek (Tex. Civ. App.), 44 S.W.2d 795 (affirmed, Tex. Com. App.,  69 S.W.2d 33, cert. denied 293 U.S. 598, 55 S. Ct. 116, 79 L. Ed. 691).
In the case of United States Casualty Co. v. Hardie, supra, it was said: "In view of the fact that the Workmen's Compensation Law arbitrarily restricts the rights of employees who come within its provisions, it has been the policy of the courts of this state to give as broad and liberal construction of such act in favor of the employee as the terms of the act will permit. Lumbermen's Reciprocal Ass'n v. Behnken, 112 Tex. 103,246 S.W. 72, 28 A.L.R. 1402; McClure v. Georgia Casualty Co. (Tex. Com. App.), 251 S.W. 800."
The sharp conflict of opinion arises over the construction of that part of the Act which reads, "not to exceed $20.00 per week." We find that substantially the same language is used in Sections 8, 10, 11, and the first paragraph of Section 12, in fixing the amount of recovery for each week. Thus it is seen that the maximum amount allowed for weekly compensation in all the sections of this Article where it is mentioned is $20.00. The Act should be construed as a whole, in order to secure the benefits intended by its enactment. 39 Tex. Jur., p. 209, sec. 113.
The plan embodied in the Workmen's Compensation Law is a radical departure from the old method of settling claims and disputes between employees and employers in the industrial world, and it met powerful opposition. In view of the scope and purpose of the workmen's Compensation Law, it is but natural to have conflicting views as to the construction of its provisions. The tendency of our early decisions was to give the Act a strict construction, but later decisions gave the Act a more liberal construction. The courts of this State, as well as federal courts, have handed down conflicting opinions regarding the construction of certain provisions of this Act. The Court of Civil Appeals in its certificate has pointed out the conflict of decisions in certain opinions of the Courts of Civil Appeals, as copied above. The Court of Civil Appeals at Beaumont decided the cases of Western Indemnity Co. v. Milam, 230 S.W. 825 (writ refused), Millers' Indemnity Underwriters v. Cahal, 257 S.W. 957, and Dohman v. Texas Employers' Ins. Ass'n, 285 S.W. 848. In the *Page 166 
Milam and Cahal cases that court held in accord with the contentions urged by appellant in this case. The Dohman case was decided after the decisions in the other two cases just mentioned were handed down, and the opinion in the Dohman case construed the law the same as the trial court did in this case. However, no mention was made in that case of the prior holdings of that court in the Milam and Cahal cases. The decision in the Milam case was rendered in 1921, and in 1923 the decision of the Court of Civil Appeals at El Paso in the case of Maryland Casualty Co. v. Ferguson, 252 S.W. 854, was directly opposite to the decision in the Milam case. It will be observed that this Court refused a writ of error in the Ferguson case, and the Court of Civil Appeals in the Dohman case followed the judgment in the Ferguson case in construing the Act, and said: (285 S.W.2d 851.)
"This is the rule followed by the Industrial Accident Board, and the courts will follow the construction placed upon the act by the board, unless clearly wrong. Maryland Casualty Co. v. Ferguson, supra."
Appellant contends that the language used in this law is so plain that reasonable minds cannot differ as to its meaning, and that it should be construed as contended for by appellant. However, the conflict in the opinions rendered by the courts in construing this law, to our minds furnish indisputable proof that its meaning is not free of ambiguity.
In order to see if there is a basis to support the judgment of the trial court, let us look at the decisions of the courts, the decisions of the Industrial Accident Board, and the actions of the Legislature, relating to this part of the statute. As stated, the law was originally enacted in 1917. Since its enactment, the Industrial Accident Board, the tribunal specifically created by the law to determine question arising under this law, has uniformly construed the part of the law involved here the way the trial court construed it in this case. Then in 1923, in the Ferguson case, the Court of Civil Appeals construed the Act in harmony with the construction given it by the Industrial Accident Board, and this Court approved that opinion by refusing a writ of error. The holding in the Ferguson case was followed later in the Dohman case; and the Circuit Court of Appeals, in 1928, in the case of Maryland Casualty Co. v. Laughlin, 29 F.2d 343, followed the decisions in the Ferguson and Dohman cases.
2 If a statute is ambiguous and susceptible of more than one *Page 167 
construction, there are certain well-settled rules which govern its construction. In the dissenting opinion in the case of Industrial Accident Board v. Glenn, 144 Tex. 378,190 S.W.2d 805, 808, Mr. Justice Simpson gives the following rules for the construction of such a statute:
"First, the practical interpretation of the Act by the agency charged with the duty of administering it is entitled to the highest respect from the courts. And this is especially so when that interpretation has been long continued and uniform. Maryland Casualty Co. v. Ferguson, supra; Dohman v. Texas Employers' Ins. Ass'n, supra; 39 Tex. Jur. 235 et seq.; 42 Am. Jur. 392 et seq. Second, the Act is to be given a liberal construction in favor of the injured employee in order to give the relief intended and to effectuate the beneficient purposes of the legislation. Texas Employers' Ins. Ass'n v. Volek (Tex. App.), 44 S.W.2d 195
(affirmed, Tex. Com. App., 69 S.W.2d 33, cert. denied293 U.S. 598, 55 S. Ct. 116, 79 L. Ed. 691), 45 Tex. Jur. 363 et seq."
There is another well-settled rule to guide us in the construction of a statute which is uncertain and ambiguous, and it is stated in 39 Tex. Jur., p. 266, sec. 141, as follows:
"Where a statute which has been construed, either by a court of last resort or by executive officers, is re-enacted without any substantial change of veribage, it will continue to receive the same construction."
Section 12 of the Act under consideration was amended by the Legislature in 1923, and the Act was further amended in 1927, 1931, 1939, and 1941. The Legislature is presumed to have known the construction given this statute by the Industrial Accident Board and the courts, and by thus amending the statute at intervals in the manner above stated, the Legislature endorsed the construction theretofore given the statute by the Industrial Accident Board. Also, by the adoption of the Revised Civil Statutes of 1925 the Legislature left no doubt about its construction of this Act when it re-enacted Section 12 without change, after its construction by the Industrial Accident Board and the refusal of a writ of error by this Court in the Ferguson case. The construction given an original Act should be regarded as having been brought forward in amendments to the Act, if the amendments have not obviously changed such construction, and the construction to be given a re-enacted statute should be *Page 168 
the same as that given to the original Act, and a different construction will be given only for impelling reasons. Texas Fidelity  Bonding Co. v. City. of Austin, 112 Tex. 229,246 S.W. 1026, Cassell v. United States Fidelity  Guarantee Co.,115 Tex. 371, 283 S.W. 127, 46 A.L.R. 1137, 4 Texas Law Review 537; International Travelers' Ass'n v. Bettis, 120 Tex. 67,  35 S.W.2d 1040; Patton v. Home Mut. Life Ins. Co., 143 Tex. 373,185 S.W.2d 420; 39 Tex. Jur., pp. 266-268, sec. 141, and the decisions in the footnotes. It is quite clear that this case presents no convincing reason for a construction of the Act under consideration different from that heretofore given it.
3 We have pointed out the language used in Sections 8, 10, 11, and 12, in fixing the amount of recovery for each week. In order to arrive at the legislative intent, the language used in all of the sections should be liberally construed. The first paragraph of Section 12 provides for "a weekly compensation equal to sixty per cent of the average weekly wages of such employee, but not less than $7.00 per week nor exceeding $20.00 per week." Section 11 refers to compensation for partial incapacity, and contains the proviso, "but in no case more than $20.00 per week." The last paragraph of Section 12 contains the proviso, "but not to exceed $20.00 per week."
In the recent case of Associated Indemnity Corporation v. McGrew, 138 Tex. 583, 160 S.W.2d 912, the construction of the language used in Section 11 was involved. Mr. Justice Brewster wrote the opinion of this Court in that case, and held that the $20.00 is a limitation on the final maximum weekly compensation, and not a basis or formula for computing compensation.
Attention is called in the certificate to the various opinions rendered in the Glenn case. In the opinion of the Court of Civil Appeals in the Glenn case, published in 184 S.W.2d 302, and in the original opinion of this Court, dated April 18, 1945, the opinion in the case of Fidelity Union Casualty Co. v. Munday (Tex. Com. App.), 44 S.W.2d 926, is the principal authority relied upon to sustain the conclusion reached by both courts. The Munday case was decided in 1932. If that case definitely settled the construction of the law under consideration, it is significant that the Industrial Accident Board continued its construction otherwise, and the Legislature did not amend the law in such a manner as to show its disapproval of the construction given it by the Industrial Accident Board and to approve the Munday decision. *Page 169 
Mr. Justice Simpson, in his dissenting opinion in the Glenn case, already referred to, in analyzing the Munday case said:
"In deciding this cause, the Court of Civil Appeals took the view that the case of Fidelity Union Casualty Co. v. Munday (Tex. Com. App.), 44 S.W.2d 926, compelled a different conclusion. I do not so regard it. In that case, the Fidelity Union Casualty Company was urging that proof of economic incapacity, i.e., impairment of earning capacity, as distinguished from physical disability, was necessary to a recovery for `a temporary total loss of the use of a hand, or a permanent partial loss of the use of that member.' But the court, in holding that the injury was compensable under that part of Section 12 which is quoted in its opinion rather than under other provisions of the Act, rejected that contention and held in effect that proof of physical disability was sufficient. In stating that `in conference with the Supreme Court, we have been authorized to declare all holdings to the contrary, in other cases, overruled,' the Commission of Appeals was referring to cases which had held that injuries such as that involved in the Munday case were not compensable under Section 12. See, for example, Texas Employers' Ins. Ass'n v. Price (Tex. Civ. App.), 300 S.W. 667 (writ dismissed 117 Tex. 173, 300 S.W. 672).
"A misunderstanding of the holding in the Munday case arose, as I appraised it, from this situation: The trial court had allowed Munday $20.00 a week for 15 weeks of temporary total loss of the use of his hand and $15.00 a week for 135 weeks of 75% loss of the use of the same hand. The Court of Civil Appeals reformed the judgment to allow recovery of $15.00 for 150 weeks.26 S.W.2d 676. Now in fact, 60% of Munday's average weekly wages exceeded $20.00. Counsel for both Munday and the Fidelity Union Casualty Company proceeded erroneously upon the assumption that $20.00 was the correct basic figure of which 75% should be taken in arriving at Munday's compensation for the partial loss of the use of his hand. The court was not asked to say what the correct basic figure was, the arguments of the parties on file in the case do not raise the point, and it was not in any sense up for decision. Accordingly, the Munday case is not authority for the correctness of the construction of the statute urged by Glenn and the compensation carrier here.
"The argument is advanced that under the Industrial Accident Board's construction, two employees working side by side, with average weekly wages of $75.00 each, might be injured in *Page 170 
the same accident, one losing a hand entirely and the other suffering only a 45% incapacity to his hand, yet both would be compensated at the same rate. This is true, not because of any misinterpretation of the statute, but because the Act prescribes certain maximums of compensation above which payment will not be awarded no matter how high the wages go. Illustrative of this situation, let us suppose the same two workmen, each with an average weekly wage of $75.00, are injured in the same accident, one suffering a 50% and the other a 75% permanent partial incapacity. The weekly compensation of each shall be equal, under Section 11 of the Act, to `sixty per cent of the difference between his average weekly wage before the injury and his weekly wage earning capacity during the existence of such partial incapacity, but in no case more than $20.00 per week.' The difference between the weekly wages of the first workman before the injury and afterwards is $37.50; in the case of the second workman, the difference is $56.25. Sixty per cent of each figure produces an amount in excess of $20.00, so under the Act both receive the same compensation, the $20.00 weekly maximum, although one is injured 50% more than the other. Associated Indemnity Corp. v. McGrew, 138 Tex. 583, 160 S.W.2d 912. Like illustrations might be drawn from the situation of two workmen totally and permanently incapacitated, one with a $50.00 and the other with a $100.00 average weekly wage. Both would receive the same compensation, the $20.00 weekly maximum for 401 weeks, although at the time of the accident one was making twice the wages of the other. Section 10, Article 8306."
We have carefully re-examined the provisions of this law in the light of its history relating to the purposes sought to be accomplished by its enactment. The influential factors that caused the adoption of this class of legislation are too well known to be repeated here. The plan is no longer an experiment and its principles are now embodied in our Workmen's Compensation Law, which is considered one of our most useful laws. If it is to meet the conditions for which it was enacted, it must be construed in accordance with certain fundamental rules uniformly announced and applicable to such statutes. The trial court having followed the construction uniformly given this statute by the Industrial Accident Board, and the construction given the statute by the courts in the Ferguson case and other cases, which construction had received the approval of the legislature by the re-enactment of this statute unchanged in 1925, that court therefore applied the correct rule in fixing the amount recoverable in this case. *Page 171 
The certified question is answered, "Yes."
Opinion delivered June 19, 1946.
Rehearing overruled October 9, 1946.
(NOTE: For the opinion of the Court of Civil Appeals upon receipt of this answer see 196 S.W.2d 1023.)